t c memo united_states tax_court tracee creen petitioner v commissioner of internal revenue respondent docket no filed date tracee creen pro_se jeanne gramling for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of prosecution at the request of respondent on date the court held a trial solely for the purpose of permitting respondent to present evidence to - satisfy the burden_of_proof under rule a that respondent has with respect to the increased deficiency in federal_income_tax tax alleged in respondent’s amendment to answer background the record establishes and or the parties do not dispute the following at the time petitioner filed the petition petitioner’s mailing address was in tryon north carolina during spartanburg regional medical center spartanburg medical center employed petitioner and paid her dollar_figure in wages during that year spartanburg medical center deposited all of petitioner’s wages directly into her bank account except for dollar_figure that it paid petitioner by check spartanburg medical center reported the wages that it paid petitioner during in form_w-2 wage and tax statement form_w-2 in the notice_of_deficiency notice issued to petitioner for her taxable_year respondent determined a deficiency in petitioner’s tax of dollar_figure attributable to a state tax_refund and certain nonemployee compensation that she received during that ‘a11 rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant times as reflected in form_w-2 during spartanburg medical center withheld dollar_figure in tax from petitioner’s wages year but respondent did not determine a deficiency of dollar_figure attributable to petitioner’s wage income that she received during from spartanburg medical center on date respondent filed a motion for leave to file an amendment to answer respondent’s motion to amend an- sswer in which respondent alleged an increased deficiency for petitioner’s taxable_year in the amount of dollar_figure attribut-- able to petitioner’s wage income of dollar_figure from spartanburg medical center on date the court ordered petitioner to file a written response to respondent’s motion to amend answer on date instead of filing such a response petitioner submitted to the court a document that the court had filed as petitioner’s motion to dismiss petitioner’s date motion to dismiss in an order dated date date in respondent’s amendment to answer respondent alleges in part c inasmuch as the service_center initially assessed the income from spartanburg regional medical center under the math error provisions of sec_6213 b respondent did not include the dollar_figure from spartanburg regional medical center in his determination of unreported income set forth in the notice_of_deficiency for d subsequently respondent abated the math error assessment of the tax resulting from the income received from spartanburg regional medical center q4e- order the court granted respondent’s motion to amend answer and denied petitioner’s date motion to dismiss in that order the court indicated that petitioner’s date motion to dismiss contained various statements arguments and contentions that the court found to be frivolous and or ground- less in the court’s date order the court re- the following excerpts from petitioner’s date motion to dismiss illustrate the various frivolous and or ground- less statements arguments and contentions contained in that motion very few citizens and residents of the united_states domestic corporations trusts partner- ships etc are liable for federal income taxes imposed by subtitle a of the internal_revenue_code that require keeping books_and_records and filing returns taxing and liability statutes do not apply to income sources articles activities and transactions of the american people and domestic jjuristic entities other than those who receive income from foreign sources insular possessions of the united_states and maritime activity regu- lated by treaty court documents and published district and circuit_court decisions verify that the internal_revenue_service is agent of the federal united_states of america not government of the united_states court records therefore verify that internal_revenue_service personnel are agents of a foreign government and internal_revenue_service claims are made on behalf of a government foreign to the united_states u s tax_court subject matter jurisdiction is limited to determining the correct amount of a defi- continued minded petitioner about sec_6673 and indicated that it would be inclined to impose a penalty on her under that section not in excess of dollar_figure in the event that she continued to make continued ciency and whether or not proper procedure was used for determining the deficiency where venue subject matter jurisdiction and other collateral issues are concerned and where irs personnel malfeasance and misfeasance are concerned district courts of the united_states and under some circumstance common_law courts in states of the union have subject matter jurisdiction further the u s tax_court which now appears to be classified as an article i court of the united_states does not proceed in the course of the common_law as required by the fifth sixth and seventh amendment to the constitution of the united_states so it is incompetent to provide remedies prescribed by the constitution and laws of the united_states therefore i move for the u s tax_court to dismiss this matter for lack of subject matter jurisdiction reproduced literally sec_6673 provides in pertinent part sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for de- lay etc ---whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay or b the taxpayer’s position in such proceeding is frivolous or groundless the tax_court in its decision may require the tax- payer to pay to the united_states a penalty not in excess of dollar_figure -- - frivolous and or groundless statements contentions and or arguments on at least five separate occasions during july august and date respondent unsuccessfully attempted to contact petitioner through written correspondence for the purpose of preparing this case for trial at least during the pendency of the instant proceeding petitioner has failed to cooperate with respondent on date this case was called from the court’s trial calendar calendar call at the court’s trial session in columbia south carolina neither petitioner nor any authorized representative of petitioner appeared counsel for respondent appeared and filed with the court a motion to dismiss this case for lack of prosecution on those issues in the case on which respondent claims petitioner has the burden_of_proof the court indicated that the court would recall this case for hearing on that motion on date the court instructed respondent to attempt to send to petitioner via overnight delivery a copy of respondent’s motion to dismiss for lack of prosecution together with a cover letter advising her that the court had set that motion for hearing on date and that the court would grant respondent’s motion to dismiss for lack of prosecution if petitioner did not appear at that hearing at the calendar call counsel for respondent requested the court to hold a trial on the - increased deficiency alleged in respondent’s amendment to answer on which respondent has the burden_of_proof on date this case was recalled for trial on the increased deficiency alleged in respondent’s amendment to answer neither petitioner nor any authorized representative of peti- tioner appeared respondent appeared and the court held a trial on the increased deficiency alleged by respondent on date this case was recalled for a hearing on respondent’s motion to dismiss for lack of prosecution neither petitioner nor any authorized representative of petitioner appeared counsel for respondent appeared and informed the court that on date she had sent to petitioner by u s postal service express mail and by facsimile a copy of respon- dent’s motion together with a transmittal letter informing petitioner of the hearing on respondent’s motion to dismiss for lack of prosecution that the court scheduled on date and of the conseguences of her failure to appear at that hearing on date the court received a document from petitioner that the court had filed as petitioner’s motion to dismiss petitioner’s date motion to dismiss in an order dated date date order the court denied petitioner’s date motion to dismiss ‘the court ordered the parties to file posttrial briefs petitioner failed to file a brief in this case --- - in that order the court indicated that petitioner’s date motion to dismiss like petitioner’s date motion to dismiss contained various statements arguments contentions and or questions that the court found to be frivo- lous and or groundless ’ in the court’s date order ‘petitioner’s date motion to dismiss restated certain of the frivolous and or groundless statements arguments and contentions contained in petitioner’s date motion to dismiss and set forth additional frivolous and or groundless statements arguments contentions and or questions by way of illustration petitioner’s date motion to dismiss stated in order to resolve existing and or avert future controversy the following must be objectively proven in record for calendar years specified above please address all questions and where necessary provide documentary and whatever other evidence that supports the findings what class or classes of tax are at issue ée what taxing and liability statues along with implementing regulations make me a person liable for keeping books_and_records and filing returns sixth amendment right to know the nature of the action what internal_revenue_district established in compli- ance with requirements of sec_7621 and execu- tive order is the situs of the taxable arti- cles activities and or transactions from which the alleged taxable_income was derived what delegated authority whether statutory or other- wise does irs have for administering the class or classes of tax at issue see u s c sec_558 b what officer employee or agency of the treasury_department or other officer of the united_states is the delegate of the secretary for purposes of collect-- ing income and employment_taxes imposed by chapter sec_1 continued --- - the court reminded petitioner about the court’s date order in which the court had indicated that it would be inclined to impose a penalty not in excess of dollar_figure on her pursuant to sec_6673 if she continued to make frivolous and or groundless statements contentions and or arguments discussion we turn first to respondent’s motion to dismiss for lack of prosecution it is respondent’s position that petitioner has the burden_of_proof on the determinations in the notice which that motion addresses because petitioner failed to cooperate with respondent in the preparation of this case for trial petitioner does not dispute respondent’s position on the record before us we agree with respondent that petitioner bears the burden_of_proof with respect to the determinations in the notice see sec_7491 a and b neither petitioner nor any authorized representative of petitioner appeared at the hearing on date on respon- continued and of the internal_revenue_code in states of the union sec_7701 a a what order agreement contract or other such legal document or device does the internal_revenue_service have that authorizes examination and collection activ- ity on behalf of the delegate of the secretary as defined pincite u s c sec_7701 a in states of the union see sec_1001 b of p l -- - dent’s motion to dismiss for lack of prosecution the record in this case does not contain any valid reason why the court should not dismiss this case for lack of prosecution we turn now to the trial in this case that the court held at respondent’s request on the increased deficiency for alleged in respondent’s amendment to answer on which respondent has the burden_of_proof neither petitioner nor any authorized represen- tative of petitioner appeared at that trial respondent appeared and established at the trial that during petitioner received dollar_figure in wages from spartanburg medical center on the record before us we find that respondent has carried respon- dent’s burden_of_proof with respect to the increased deficiency of dollar_figure with respect to those wages alleged in respondent’s amendment to answer based on our examination of the entire record before us we shall grant respondent’s motion to dismiss this case for failure by petitioner to prosecute and we shall enter a decision sus-- taining the deficiency determination of dollar_figure in the notice increased by dollar_figure as alleged in respondent’s answer to amend-- ment ’ nor did petitioner or any authorized representative of petitioner appear on date at the calendar call in an appendix to respondent’s brief respondent states that a federal withholding credit in the amount of dollar_figure will be applied against the deficiency for petitioner’s taxable_year continued although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty neither petitioner nor any authorized representative of petitioner appeared on date at the calendar call or at the trial in this case nor did petitioner or any authorized representa-- tive of petitioner appear at the hearing on date on respondent’s motion to dismiss for lack of prosecution more- over in the court’s date order the court indicated that petitioner’s date motion to dismiss contained various statements arguments and contentions that the court found to be frivolous and or groundless in that order the court also indicated it would be inclined to impose a penalty on petitioner under that section not in excess of dollar_figure in the event she continued to make frivolous and or groundless state- ments contentions and or arguments petitioner nonetheless persisted in petitioner’s date motion to dismiss in advancing various statements arguments contentions and ques- tions that the court found to be frivolous and or groundless on the record before us we find that petitioner instituted and maintained this case primarily for delay we further find on that record that petitioner’s position in this case is frivolous continued -- and or groundless on the record before us we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order of dis- missal for lack of prosecution and decision will be entered
